 ELECTRIC, INC. 315Electric, Inc. and Cebcor Service Corporation and International Brotherhood of Electrical Work-ers, Local Union 654.  Case 4ŒCAŒ24429 August 27, 2001 SUPPLEMENTAL DECISION AND ORDER BY CHAIRMAN HURTGEN AND MEMBERS LIEBMAN AND TRUESDALE On March 20, 2000, Administrative Law Judge George Alemán issued the attached supplemental decision. The General Counsel filed exceptions and a supporting brief. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and brief and has decided to affirm the judge™s rulings, findings, and conclusions as modified herein and to adopt the recommended Order as modified. The General Counsel excepts to the judge™s recom-mended Order that the amounts owed the backpay claim-ants be placed in escrow for a period of 1 year in order to afford the Respondents and/or the General Counsel an opportunity to produce evidence and/or examine them regarding their interim earnings. The General Counsel contends that the judge relied on case law which is not controlling and that his recommendation to place the backpay awards in escrow is contrary to Board policy. For the following reasons, we find merit in the General Counsel™s exceptions and reverse that part of the judge™s recommended Order placing the backpay awards in es-crow. As noted by the judge, the Respondents did not contest the General Counsel™s calculations of the gross backpay amounts for claimants James Conroy and Robert James, but it did deny the validity of the General Counsel™s cal-culations regarding interim earnings.  The two backpay claimants were not present during the compliance pro-ceeding because neither the General Counsel nor the Re-spondents requested their appearance.  The judge found that the General Counsel was under no obligation to pro-duce Conroy and James at the hearing in order to be ex-amined by the Respondents.  Further, he rejected the Respondents™ contention that the claimants™ absence from the hearing impermissibly hampered the Respon-dents™ efforts to prove that Conroy and James had in-terim earnings.  Rather, the judge specifically found that ﬁthe burden of calling the discriminatees to prove they had interim earnings rested exclusively with the Respon-dentsﬂ and that there was ﬁnothing in the record to sug-gest that the Respondents made any effort to insure, ei-ther through voluntary compliance or through issuance of subpoenas, that the discriminatees would appear to tes-tify.ﬂ  The judge concluded that, ﬁto the extent Respon-dents felt disadvantaged by the discriminatees™ absence from the hearing, this was a product of their own neglect and nothing more.ﬂ  The record supports, and we affirm, this part of the judge™s analysis and findings. However, we do not agree with the judge™s subsequent determination to place the backpay awards in escrow.  The implementation of an escrow process would have the unwarranted effect of negating the judge™s analysis set forth above, by providing the Respondents a further op-portunity to prove what they, without any basis, failed to prove at the hearing.  The hearing was held in Philadel-phia, Pennsylvania, not far from where the discrimina-tees apparently lived.  There is no indication that the General Counsel was hampered in obtaining the informa-tion relevant to the compliance specification.  The record also shows that the Respondents knew where the claim-ants were and how to contact them, because the Respon-dents had made telephonic offers of employment to both.  Notwithstanding that knowledge and the proximity of the hearing to the employees™ place of residence, the Re-spondents made no effort to procure the employees™ at-tendance at the hearing, either by request or subpoena.  In those circumstances, the escrow procedure used pri-marily in cases where discriminatees are missing or fail to respond to a subpoena by one or both parties is not warranted. Woonsocket Health Centre, 263 NLRB 1367 (1982), on which the judge relied, involved unusual circum-stances not present here.  There, two discriminatees, who had moved to Florida, did not attend the hearing in Rhode Island.  The judge, finding that the backpay speci-fication contained too many factual uncertainties, refused not only to issue a backpay award, but even to order that the estimated award as set out in the specification be placed in escrow.  The Board found merit to the General Counsel™s exception challenging the judge™s failure to place the estimated backpay due in escrow.  In directing the employer to pay the estimated amount of backpay due into escrow, the Board disagreed with the judge that the backpay specification was too uncertain factually for the amounts set forth to be placed in escrow. The Board did however note that it could not then determine whether the employees™ moving to Florida should toll the backpay period.  Woonsocket is therefore distinguishable from this case in significant respects.  Not only did the discriminatees live at a great distance from the location of the hearing, but their move had created issues not re-solved by the record before the Board. Further, the Gen-eral Counsel sought placement of money in an escrow account because the judge had resolved uncertainties 335 NLRB No. 26  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 316against the discriminatees and had placed the burden on 
them, and at least implicitly on the General Counsel, to 
establish the net backpay due.
1 In sum, the Respondents did not carry out their respon-
sibility to obtain Conroy™s and James™ appearance by 
either asking or subpoenaing them to attend the hearing.  
Without any notice or request th
at they be present, we do 
not agree that there was any ﬁfailure to appearﬂ on either 
Conway™s or James™ part that would warrant the imple-
mentation of an escrow process. 
Our dissenting colleague acknowledges that Board law 
placed the burden on the Resp
ondents to call Conroy and 
James, regardless of their status as ﬁsalts.ﬂ  See 
Ferguson 
Electric Co., 330 NLRB 514, 518Œ519 and fn. 16 (2000).  
He suggests, however, that Respondent™s status as pro se 
litigants justifies on equitable grounds the judge™s giving 
ﬁthe Respondents another chance to produce the wit-
nesses.ﬂ  But the judge himself did not invoke this ra-
tionale, nor does the record here support it.  Indeed, as 
already pointed out, the judge cited Respondents™ ﬁown 
neglect and nothing moreﬂ as the reason Conroy and 
James did not testify.
2  Respondents have filed no excep-
tions to this finding and no brief with the Board.  We 
have explained why the rationale on which the judge 
did
 rely was incorrect.  The partial dissent does not dispute 
our reasoning in this respect. 
ORDER The National Labor Relations Board adopts the rec-
ommended Order of the administrative law judge as 
modified below and orders that the Respondents, Elec-
tric, Inc. and Cebcor Service Corporation, Royce City, 
Texas, their officers, agents, successors, and assigns, 
shall make whole James Conroy by paying him 
$20,871.00 and shall make whole Robert James by pay-
ing him $6449.20. Both backpay amounts shall be with 
interest to be computed in the manner prescribed in 
New                                                           
                                                           
1 The judge™s reliance on 
Beckley Belt
 Services & Roofing Co.
, 289 
NLRB 1179 (1988), is also misplaced. 
  There, the claimant™s backpay 
was placed in escrow when the backpay claimant did not comply with 
General Counsel™s subpoena to testif
y at that proceeding, thereby deny-
ing the respondent an opportunity to cross-examine the claimant.  
2 With respect to a compliance 
proceeding, the Board™s Casehan-
dling Manual Sec. 10629.4 states that: 
Although the General Counsel may not call all or even any 
discriminatees as witnesses, the respondent will often desire to 
call discriminatees to prove its case.  The Region™s trial attorney 
should cooperate with the respondent in its efforts to obtain the 
presence of the discriminatees to 
the extent that it is practicable 
and reasonable to do so.  [Footnote omitted.] 
The General Counsel™s role, as the Board has observed, is ﬁmerely 
advisory and cooperative.ﬂ  Cornwell Co., 171 NLRB 342 fn. 2 (1968).  
There is no suggestion here that the General Counsel failed to fulfill 
this limited function. 
Horizons for the Retarded
, 283 NLRB 1173 (1987), less 
any taxes withheld pursuant to Federal and State law. 
 CHAIRMAN HURTGEN, dissenting in part. 
The judge decided to hold backpay in escrow, pending 
appropriate examination of 
issues concerning interim 
earnings by discriminatees Conroy and James.  My col-
leagues reverse the judge.  I would affirm. 
In 
Ferguson Electric Co
., 330 NLRB 514 (2000), I 
concluded, inter alia, that the charging party (union) 

should have the burden of producing evidence concern-
ing whether and to what ex
tent the union had placed 
limitations on the discrimina
tees™ search for work, where 

the discriminatees were ﬁsalts.ﬂ  My position was based 
on the fact that the union wa
s the possessor of such evi-
dence.  In the instant case, 
the issue is admittedly differ-
ent.  The issue concerns the 
amount
 (if any) of interim 
earnings.  However, the principle is the same.  It is the 
Union and the discriminatees who are the possessors of 
the evidence.
1 Thus, it would seem equitable to place the burden of 
production of evidence on the Charging Party and the 
employees.  I recognize the Bo
ard law is to the contrary.
2  However, Respondents appeared
 pro se at the hearing, and was apparently unaware of its obligation to produce 
the discriminatees.  Thus, the discriminatees were not 
present.  In these circumst
ances, the judge essentially 

gave Respondents another chance to produce the wit-
nesses and to examine them regarding interim earnings.  
The judge ordered that the b
ackpay be held in escrow 
pending that examination.  I believe that the judge™s or-
der was correct, and I would not reverse him.  
My colleagues note that the 
judge did not cite Respon-
dents™ pro se status as the basis for his ﬁescrowﬂ order.  
They also note that, under 
Board law, Respondents had 
the burden of calling Conroy and James.  However, as 
pro se parties, Respondents could reasonable expect that 
the General Counsel (who proceeded on behalf of Con-
roy and James) would bring them to the hearing at which 
their backpay would be litigated.  However, they did not 
appear.  Accordingly, as a matter of fundamental fair-
ness, I would give Respondents a chance to request their 
presence.  Under the Casehandling Manual, the General 
Counsel would then likely produce the two employees, 
and the backpay issues would be fairly litigated.  My 
colleagues have closed that avenue. 
 1  The Union refers the employees to jobs, and the employees earn 
the wages 2  I am 
not suggesting that this was the fault of the General Counsel. 
 ELECTRIC, INC. 317 Elana Hollo, Esq.
, for the General Counsel. 
Charles Stevenson
, for Cebcor Service Corp. 
Carolyn Thumann, for Electric, Inc. 
SUPPLEMENTAL DECISION 
GEORGE ALEMÁN, Administrativ
e Law Judge.  A hearing 
in the above-captioned matter was held on February 28, 2000, 
in Philadelphia, Pennsylvania, 
pursuant to a compliance speci-
fication issued on October 27, 1999 by the Regional Director 
for Region 4 of the National Labo
r Relations Board (the Board) 
alleging that the Respondents, Elect
ric, Inc. and Cebcor Service 
Corporation, as joint employers, owed discriminatees James 
Conroy and Robert James certain backpay pursuant to an un-
published Order issued by the Board in this case on April 23, 
1997, enforced by judgment of the United States Court of Ap-
peals for the 5th Circuit on October 9, 1998.  In their answer to 
the compliance specification, 
the Respondents admit that the 
formula used by General Counsel
 to determine the gross back-
pay amounts due the discriminatees
 is appropriate, but denies 
that the amounts alleged to be owed to Conroy and James are 
accurate because they do not reflect the interim earnings of 
these individuals.   
All parties were afforded a full and fair opportunity at the 
hearing to call and examine witnesses, and to present oral as 
well as written evidence.  At the conclusion of the hearing, I 
issued a bench decision, found at transcript page 43, line 7 
through page 47, line 20, pursuant to Section 102.35 of the 
Board's Rules and Regulations
, finding that the Respondents 
had not shown that James Conroy and Robert James had in-
terim earnings which should be
 deducted from their gross 
backpay amounts, and that the Respondents therefore remained 
liable to James Conroy and Ro
bert James for the amounts of 
backpay set forth in the Compliance Specification, with inter-
est.
1  That decision, as corrected, is hereby certified as accurate 
and is attached hereto and marked ﬁAppendix.ﬂ   
                                                          
                                                                                             
1 During the hearing, I denied the Respondents' request for a "recess" 
purportedly to obtain documentary evidence to show that Conroy, in his 
capacity as union president and organizer, had received wages from the 
Union which they claim constituted interim earnings which should have 
been, but were not, deducted from
 his gross backpay amount.  The 
Respondents had ample time before the start of the hearing to obtain 
any such documentary evidence but failed to do so, and offered no 

explanation as to why they could not have done so.  In light of these 
facts, the Respondents' belated re
quest for a "recess" to obtain such 
evidence was properly denied. See, 
United Enviro Systems
, 323 NLRB 
83, 86Œ87 (1997).  More importantly, however, in 
Ferguson Electric 
Co., 330 NLRB 514 (2000) the Board, as the General Counsel correctly 
pointed out at the hearing, held that such earnings by a union organizer 
is akin to earnings obtained by em
ployees who engage in "moonlight-
ing" outside their regular employme
nt and are not "interim earnings" 
which must be deducted from gro
ss backpay.  Here, the Respondent 
conceded at the hearing that Conroy had held the position of union 
president/organizer since 1988.  Therefore, assuming arguendo that 
Conroy did receive wages from the 
Union in connection with his activi-ties as union president and organizer, said wages presumably were 
being paid to him long before he ap
plied, and was unlawfully rejected, 
for a position with the Respondents.  In these circumstances, I find, as 
argued by the General Counsel at the hearing, that the evidence the 
Respondents sought to obtain durin
g the requested "recess" pertaining [Recommended Order omitted from publication.] 
APPENDIX 
[Errors in the transcript have been noted and corrected.] 
43 Okay, having heardŠhaving allowed the parties an opportu-
nity to present their case, I™m issuing a Bench Decision in the 
matter.  Typically I™ll issue a written decision, but I think the 
issues are not very complicated here and are pretty straight 
forward, so I™m issuing th
e following Bench Decision. 
This matter was first raised before Administrative Law Judge 
Michael J. Miller back in 1997, March 7th, to be exact.  Judge 
Miller issued a decision in the matter against Electric, Inc. and 
Cebcor Services finding that the Respondents had violated 
Section 8(a)(1) and (3) of the National Labor Relations Act by 
refusing to offer discriminatees
 Robert James and James Con-
roy employment because of their membership in the union, the 

Brotherhood of Electrical Workers of Local Union 654.  The 
parties were afforded an opportunity at that time to present 
evidence, after which the Judge issued his decision to which no 
exceptions were filed.  The Bo
ard thereafter affirmed Judge 
Miller™s decision in 1997. 
 to Conroy's union wages was irrele
vant as such wages did not consti-tute interim earnings under 
Ferguson Electric
, supra.   
I reject as without merit the Res
pondents' implicit suggestion at the 
hearing that the discriminatees' absence from the hearing hampered 
their efforts to prove that the discriminatees had interim earnings.  The 
General Counsel, it should be noted, was under no obligation to pro-
duce the discriminatees at the hearing to be examined by the Respon-
dents regarding their interim earnings.  
Steve Aloi Ford
, 190 NLRB 661 
(1971); also, 
Domsey Trading Corp.
, 325 NLRB 429, 430 (1998); 
Colorado Forge Corp.
, 285 NLRB 530, 541 (1987); 
O.K. Machine & 
Tool Corp.
, 279 NLRB 474, 480 (1986).  Rather, the burden of calling 
the discriminatees to prove they had interim earnings rested exclusively 
with the Respondents.  
Superior Warehouse Grocers
, 282 NLRB 802, 
804 (1987); 
Ace Electric Construction Corp.
, 281 NLRB 584, 585 
(1986).  I find nothing in the record to suggest that the Respondents 
made any effort to insure, either through voluntary compliance or 
through the issuance of subpoenas, that the discriminatees would ap-
pear to testify.  Thus, to the extent Respondents felt disadvantaged by 
the discriminatees' absence from the 
hearing, this was a product of their 
own neglect and nothing more. 
In light of Conroy's and James' failure to appear at the hearing, and 
consistent with established Board 
policy, I shall recommend that the 
amounts of backpay set forth in the Compliance Specification for these 
individuals be paid to, and be held 
in escrow by, the Regional Director 
for Region 4 for a period not exceeding 1 year from the date of this 
supplemental decision. 
Woonsocket Health Centre
, 263 NLRB 1367 
(1982); also 
Beckley Belt Services And Roofing Co., Inc.
, 289 NLRB 
1179 (1988).  The 1-year period will commence when the Respondents 
comply by depositing the backpay in escrow, or on the date the Sup-
plemental Decision and Order in this case becomes final, including 
enforcement, whichever is later.  
Starlight Cutting
, 284 NLRB 620 
(1987); 
Iron Workers Local 373 (Building Contractors)
, 295 NLRB 
648, 656 (1985).  In the event any or both of the discriminatees appear 

to collect their backpay, the partie
s will be offered an opportunity by the Regional Director to produce evidence and/or examine said dis-

criminatees regarding their interim earnings. 
Woonsocket Health Cen-
tre, supra. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 318The General Counsel thereafter petitioned for enforcement 
before the Fifth Circuit U.S. Co
urt of Appeals.  My understand-
ing is that 
44 no opposition was filed thereto and the Fifth Circuit entered a 
judgment against the Respondents on October 9th, 1998. 
The General Counsel thereafter, following an investigation, 
issued a compliance specification on October 27th, 1999 setting 
forth the amount of back pay owed to Mr. James and Mr. Con-
roy.  As set forth in the specification, and correct me if I™m 
wrong Ms. Hollo, but Mr. James™ back pay totals $6,449.20 and 
that™s not including interest? 
MS. HOLLO:  Correct. 
JUDGE ALEMAN: And, the speci
fications set forth for Mr. Conroy™s back pay entitlement
 in the amount of $20,871 ex-
cluding interest. 
MS.HOLLO: Correct, Your Honor. 
JUDGE ALEMAN:  The parties were servedŠduly served 
with a copy of the compliance specification as indicated by the 

return receipts showing proof of service.  It was sent by certi-
fied mail, return receipt requested, and that™s been entered into 
evidence as part of General Counsel™s Exhibit GC-1. 
The Respondents, in fact, filed an answer to the compliance 
specification in which they do 
not dispute and do not contest 
the manner in which the General 
Counsel arrived at the back 
pay figuresŠthe gross back pay figures and the only issues 

raised by the Respondents in their answer goes to the question 
of whether or not these individuals had interim earnings which 
were not reflected in the compliance specification. 
45 The General Counsel presented no witnesses at the hearing 
and relied on the presumption that the General Counsel meets 
its burden simply by establishing that the gross back pay fig-

ures are accurate and that the manner in which they were com-
puted was appropriate.  The Respondent has not objected to that 
and, in fact, concedes as much in its answer.  Therefore, I find 
that the General Counsel has met her burden of proof with re-
spect to the amounts set forth in the compliance specification. 
The burden under Board Law then shifts to theŠit™s not a 
shifting burden, its really a burden of proof that gets imposed 
on an employer with respect to whether or not an individual has 
mitigated his liability.  Let me just read from a decision issued 
by the Board, it™s a supplementa
l decision issued by the Board 
on September 39th, 1997 in the case of 
A.P.R.A. Fuel Oil Buy-
ers Group, Inc., 324 NLRB 630 (1997).  There, the Board 
adopted Administrative Law Judge Raymond Green™s decision 

which set forth, as follows, the a
ppropriate burdens of parties in 
a compliance proceeding.  Thus, once the General Counsel has 
shown the gross back pay due, as
 occurred in this case, the 
Employer has the burden of esta
blishing affirmative defenses 

which would mitigate its liabilities, including willful loss of 
earnings, and the interim earnings which must be deducted 
from the back pay award.  The Respondent and Employer does 

not meet its burden of  
46 proof by presenting evidence of the lack of employee™s success 

in obtaining interim employment
 or so-called incredibly low 
earnings, but must affirmatively demonstrate that the employee 

did not make reasonable efforts to find interim work.  Signifi-
cantly, the judge also noted that an employer cannot merely 
rely on cross examination of the claimant and allegedly im-
peaching testimony.  The evidence must establish that during 
the back pay period there were sources of actual or potential 
employment that the claimant fa
iled to explore and must show 
if, where, and when the discriminatee would have been hired 
had they applied. 
Basically that™s the standard that the Board uses in compli-
ance proceedings.  Here, the Respondent has presented abso-
lutely no evidence whatsoever to show that either Mr. James or 
Mr. Conroy had interim earnings 
which were not reflected in 
the compliance specification nu
mbers.  The Respondents sug-gest that because Mr. Conroy worked for the union, that that 
somehowŠthat some inference should be drawn that therefore 
there were interim earnings.  However, the Respondent™s bur-
den is to produceŠto come fort
h with this evidence, and not 
just rely on speculation or conjecture, which, I find, is all that 
has been presented in this case. 
The Respondent also suggest, implicitly, that becauseŠis it 
Mr. Conroy that had all of this property, sir?  Mr. Stevenson? 
MS.THUMANN:  Yes. 
47 JUDGE ALEMAN:  Mr. Conroy 
had certain properties, he 
presumably would not have accepted a job offer in Texas; again 
the claim lacks evidentiary suppor
t and is based on sheer specu-
lation.  The bottom line is if youŠ
if an Employer wishes to toll 
its back pay liability, it has an obligation to at least make a 
good faith offer of employment and 
not simply to speculate that 
it need not do so because the individual would not, in any 
event, have accepted any such offer.  That argument, in my 
view, is a very feeble one which, as previously noted, was re-
jected in 
United States Can Company
, 328 NLRB No. 45 
(1999), which addressed that particular issue. 
So, I find no merit whatsoever to the Respondent™s defense.  
In fact, I find no defense whatsoever was presented in this case, 
that the General Counsel has ma
de out a prima facie case, and 
that the Employer is, in fact, liable for the amounts set forth in 
the compliance specification. 
ORDER It is ordered that the Respondents comply with the Compli-
ance Specification and pay the am
ounts owed to the individuals 
named therein. 
  